The salaries of the officers and the pay of the employees of the government, are to enable them to serve the government. And their expectations or their rights against the government for payment for services rendered or to be rendered, are not subject to any judicial process at the instance of their creditors. This is so from public policy, else it might be in the power of creditors to embarrass the government. This is so manifest and so well supported by authorities that it is unnecessary to elaborate it. Buchanan v. Alexander, 4 How. U.S. R. 20.Bliss v. Lawrence, 58 N.Y. 445. Bank of Tennessee v. Debrell, 3 Sneed, 379. Buckly v. Eckert 3 Pa. 368.
There is error. This will be certified.
PER CURIAM.                              Judgment reversed. *Page 117